       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                        )
MCHARDY, GEORGE DE LA PAZ JR.,               )
KEVIN JACOBS and FEIONA DUPREE,              )
Individually, and on behalf of all others    )
similarly situated,                          )      CIVIL ACTION FILE NO.
                                             )      1:19-CV-4466-LMM
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )
PUBLIX SUPER MARKETS, INC.,                  )
                                             )
      Defendant.                             )

     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS

      In aiming for a nationwide FLSA collective action, Plaintiffs’ untimely

response1 to Publix Super Markets, Inc.’s Motion to Dismiss ignores constitutional

bedrock: whether in federal or state court, and no matter the statute at issue, due

process requires that a defendant have minimum contacts with the forum such

that a court’s exercise of authority over that defendant does not offend traditional

notions of fair play and substantial justice. Because (1) Publix lacks those contacts


1 As Publix made clear in its response to Plaintiffs’ motion for leave to respond
out of time, Plaintiffs’ have offered insufficient justification for their untimely
response brief. (See Doc. 38 at 3-4). That insufficiency violates this Court’s
standing order and justifies disregarding Plaintiffs’ response to Publix’s Motion to
Dismiss.
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 2 of 15




with Georgia as to the claims of opt-in Plaintiff Jovanovich Roberts, and (2) FLSA

opt-in plaintiffs are party plaintiffs who must establish jurisdiction, Roberts

should be dismissed from this case.

      What Publix lacks in minimum contacts, Plaintiffs lack in a coherent

collective definition. Instead of clarity, they offer up six different definitions,

including two in their operative pleading. (See Doc. 26 at 8-9). Compounding that

inconsistency, and despite the requirement that a collective consist of all those

“similarly situated,” half of every collective that Plaintiffs propose stands in direct

conflict with the other half. Icing that haphazard pleading cake are Plaintiffs’

conclusory willfulness allegations that bar the third year of liability they seek to

unlock. Hindered at every turn—by their own pleadings, and by undisputed

facts—Plaintiffs and their collective claims should be dismissed.

                                   ARGUMENT

      A.     No Personal Jurisdiction Exists Over Publix As To Jovanovich
             Roberts’ Claims

      Plaintiffs insist that this Court has personal jurisdiction over Roberts and all

other out-of-state opt-ins. (Doc. 35 at 3-12). That insistence rests on three insecure

pillars. Plaintiffs first argue that courts need only have jurisdiction over named

plaintiffs in FLSA collective actions. (Id. at 3-9). That’s wrong. Rule 23 class

actions, to which Plaintiffs analogize and where named plaintiffs control the

                                         -2-
        Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 3 of 15




jurisdictional analysis, are not like collective proceedings under the FLSA. Opt-in

plaintiffs in FLSA cases are party plaintiffs with the same status in relation to an

action’s claims as the named plaintiffs. Opt-ins, unlike unnamed members of Rule

23 classes, thus must prove that their claims connect to the defendant’s forum

contacts.

       Plaintiffs also assert that “numerous courts” have refused to apply Bristol-

Myers to collective actions, again ignoring the Rule 23 and collective action

distinction. (Id. at 9). Plaintiffs lastly play a “this case is federal” card, but in doing

so mischaracterize this Court’s own decisions. (Id. at 11). None of Plaintiffs’

arguments obviate a simple reality: this Court must have personal jurisdiction

over Publix as to each plaintiff’s claims. Because it lacks jurisdiction over opt-in

plaintiffs like Roberts, those plaintiffs should be dismissed from this case.

              1.     Plaintiffs conflate class actions under Rule 23 and FLSA collective
                     actions

       Plaintiffs correctly note that this Court has personal jurisdiction over the

named plaintiffs. (Doc. 35 at 4). From that, say Plaintiffs, flows jurisdiction over

opt-in plaintiffs. (Id.). That may be true for unnamed members of Rule 23 classes,

see Sanchez v. Launch Tech. Workforce Sols, LLC, 297 F. Supp. 3d 1360, 1369 (N.D. Ga.

2018), but it isn’t for opt-ins in FLSA collectives.




                                           -3-
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 4 of 15




      As Publix noted in its Motion to Dismiss, FLSA opt-in plaintiffs are not

unnamed Rule 23 class members. Mickles v. Country Club Inc., 887 F.3d 1270, 1275-

76 (11th Cir. 2018). An opt-in’s party-plaintiff status comes with “the same status

in relation to the claims of the lawsuit” as a named plaintiff. Prickett v. DeKalb Cty.,

349 F.3d 1294, 1297 (11th Cir. 2003). Unnamed Rule 23 class members, by contrast,

are not subject to discovery, and have no appellate rights (unless they affirmatively

object to the class or their inclusion in it), Mickles, 887 F.3d at 1279, unlike FLSA

opt-ins who often find themselves sitting for depositions and can appeal adverse

final orders. Id. Indeed, after opting in, “there is no statutory distinction between

the roles or nomenclature assigned to the original and opt-in plaintiffs.” Campbell

v. City of Los Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018) (citing Mickles, 887 F.3d at

1278); see also Pettenato v. Beacon Health Options, Inc., No. 19-cv-1646, 2019 WL

5587335, at *9 (S.D.N.Y. Oct. 25, 2019) (“[A]n FLSA collective action is more

comparable to the mass tort action in Bristol-Myers than to a Rule 23 class action.”).

Instead, individuals who opt into a collective action are party plaintiffs. Prickett,

349 F.3d at 1297.




                                         -4-
        Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 5 of 15




      Plaintiffs cite no cases holding that FLSA opt-ins are, for jurisdictional

purposes, identical to unnamed class members.2 Instead, they look to a bevy of

out-of-circuit Rule 23 decisions and, without explanation, assert that they apply to

FLSA collective actions. See, e.g., Day v. Air Methods Corp., No. Civ. A. 5:17-cv-183,

2017 WL 4781863 (E.D. Ken. Oct. 23, 2017); Fitzhenry-Russell v. Dr. Pepper Snapple

Group, Inc., No. 17-cv-564, 2017 WL 4224723, at *5 (N.D. Cal. September 22, 2017).

They don’t.

      Again, unnamed Rule 23 class members bear little resemblance to opt-in

plaintiffs in FLSA collectives. Even the cases Plaintiffs cite recognize that reality.

See, e.g., Abraham v. St. Croix Renaissance Group, 719 F.3d 270, 272 n.1 (“A mass

action,” like Bristol-Myers, “is more akin to” an FLSA collective “than it is to a class

action.”) (cited in Doc. 35 at 8).

      If Plaintiffs believe that this case is a hybrid FLSA-Rule 23 action (see Doc.

35 at 11 (“This case concerns a collective action under the [FLSA] and a class action

under Rule 23 . . . .”)), they are wrong. This action purports to proceed only under

29 U.S.C. § 216(b), not Rule 23. (See Doc. 26). Plaintiffs’ motion for conditional


2  Plaintiffs cite eight cases (and discuss only one) that refused to apply Bristol-
Myers to FLSA collectives. (See Doc. 35 at 12 n.1). All of those decisions lack
persuasive value for the reasons given in Publix’s Motion to Dismiss. (See Doc. 29
at 14-15).



                                         -5-
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 6 of 15




certification reinforces that conclusion by arguing solely that putative collective

members are similarly situated, and requesting certification under § 216(b), but

not Rule 23. (See Doc. 17 at 1-2). Plaintiffs also never argue that common issues of

law or fact predominate, that Plaintiffs adequately represent the class, or that any

other certification requirement under Rule 23 is satisfied.        (Id.).   That’s not

surprising since this case simply isn’t grounded in any way in Rule 23 or the

procedural protections it offers to unnamed class members that justify the

jurisdictional treatment those people receive.

             2.      The greater weight of well-reasoned, persuasive authority applies
                     Bristol-Myers to FLSA collectives

      To hear Plaintiffs tell it, “overwhelming authority,” including cases from

this Court, stands opposed to Defendant Publix Super Markets, Inc.’s personal

jurisdiction arguments in this FLSA litigation. (Doc. 35 at 12). Reality paints a

different picture.     Far from overwhelming, Plaintiffs’ authority is largely

inapplicable, misconstrued, or both.3

      Here again, Plaintiffs rely primarily on Rule 23 cases instead of FLSA

decisions. (See, e.g., Doc. 35 at 10). As discussed above, those decisions have little


3  Publix, says Plaintiffs, “failed to disclose” this supposedly “overwhelming
authority.” (Doc. 35 at 9). Not so. In fact, Publix pointed this Court directly to
several of the cases upon which Plaintiffs attempt to rely. (See Doc. 29 at 8, 14).



                                         -6-
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 7 of 15




persuasive value in the FLSA context. Even the cases Plaintiffs cite that refused to

apply Bristol-Myers to FLSA collectives have fatal shortcomings, not the least of

which is conflation of subject matter and personal jurisdiction. (See Doc. 29 at 14).

      Courts that apply Bristol-Myers to FLSA cases, by contrast, engage in the

same personal jurisdiction analysis federal courts have long applied.4           They

eschew reliance on the FLSA’s purposes and Rule 23, likely because neither speaks

to courts’ authority over a defendant as to particular claims. In doing so, they

recognize that personal jurisdiction attaches via service of process for federal

claims in federal court; that the FLSA has no nationwide service of process

provision; that service of process thus establishes personal jurisdiction over

defendants amenable to service under the forum state’s laws (see Fed. R. Civ. P.

4(k)(1)(A));5 and that due process creates a floor under which connections to a


4 These courts number at least eight. (See Doc. 29 at 14 n.4). Plaintiffs’ nine or so
FLSA/Bristol-Myers decisions are certainly not numerically overwhelming by
comparison.

5  “Federal courts ordinarily follow state law in determining the bounds of their
jurisdiction over persons. This is because a federal district court’s authority to
assert personal jurisdiction in most cases is linked to service of process on a
defendant ‘who is subject to the jurisdiction of a court of general jurisdiction in the
state where the district court is located.’” Walden v. Fiore, 571 U.S. 277, 283 (2014)
(internal citation omitted) (quoting Fed. R. Civ. P. 4(k)(1)(A)) (finding no personal
jurisdiction over defendant in federal question case). Federal statutes that contain
nationwide service of process provisions escape state law-based jurisdictional
restrictions. See Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104-05

                                         -7-
         Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 8 of 15




forum are insufficient to trigger a court’s authority. See, e.g., Pettenato, 2019 WL

5587335, at *3-9. Following that analysis leads to one conclusion—the claims of

opt-in plaintiffs like Roberts do not relate to Publix’s Georgia conduct such that

this Court can exercise authority over Publix. (See Doc. 29 at 12-13).

             3.    Nothing about this Court’s decisions or Bristol-Myers suggests its
                   reasoning does not apply in federal court

      Plaintiffs also argue that Bristol-Myers does not apply in federal court and

that this Court has already held as much. (Doc. 35 at 11). Neither contention holds

water.

      Twice this Court has held Bristol-Myers does not apply to unnamed, non-

resident Rule 23 class members. See Dennis v. IDT Corp. 343 F. Supp. 3d 1363 (N.D.

Ga. 2018) (May, J.) (Telephone Consumer Protection Act class action); Sanchez, 297

F. Supp. 3d at 1365 (Fair Credit Reporting Act class action). Neither decision

involved the FLSA, and neither decision held, as Plaintiffs claim, that “Bristol-

Myers does not apply to claims raised in federal court.” (Doc. 35 at 11). Both

Sanchez and Dennis did, however, largely employ the same analytical framework

for personal jurisdiction that Publix advocates here.




(1987). Those, like the FLSA, that lack such a provision travel under Rule
4(k)(1)(A) and the familiar analysis deployed in Walden. Walden, 571 U.S. at 283.

                                        -8-
          Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 9 of 15




      Dennis in particular is instructive. There, this Court recognized that mass

actions, like an FLSA collective, do not “ensure . . . a unitary coherent claim” and

thus afford no “unitary, coherent defense.” Dennis, 343 F. Supp. 3d at 1366. The

resulting individualization of claims and parties in a mass action renders blanket

personal jurisdiction over a defendant unfair. The same is true here, where Publix

has already asserted defenses that would apply to some Plaintiffs and opt-in

plaintiffs, but possibly not all, and where the claims themselves turn on

individualized factual determinations (i.e., did a given Department Manager

actually engage in tasks that rendered her exempt from overtime regulations).

Dennis also focused on practical concerns in conducting personal jurisdiction

analyses for unnamed class members, as well as a lack of federalism concerns

when federal claims are litigated in federal courts. Id. at 1366-67. Those practical

concerns don’t exist here (where jurisdictional determinations turn only on where

an opt-in plaintiff worked and was paid by Publix), and the personal jurisdiction

analysis that applies when a federal statute lacks a nationwide service of process

provision requires the same analysis as in cases like Bristol-Myers. (See Doc. 29 at

12-13).

      At bottom, Plaintiffs inappropriately broaden Sanchez and Dennis’s

holdings—that Bristol-Myers does not apply in the Rule 23 class context—to sweep


                                       -9-
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 10 of 15




in all actions in federal court. Neither that unwarranted expansion nor Plaintiffs’

focus on Rule 23, however, can obscure what Bristol-Myers illuminated—the FLSA

overtime claims of non-resident opt-in plaintiffs in no way arose out of Publix’s

Georgia contacts. This Court thus lacks jurisdiction over Publix as to those claims.

      B.     Plaintiffs’ Fail To State A Claim

      Plaintiffs arguments for preserving their collective claims also fail. First and

foremost, no one knows who falls within the collective because Plaintiffs have

provided at least six different definitions, including two within their operative

pleading (itself their third try at a coherent complaint).6 They cannot allege a

proper collective when they cannot even settle on a proposed definition.

Definitional inconsistencies aside, Plaintiffs’ claims also fail because half of any

collective they’ve proposed challenges a classification that half of its putative

members, in fact, never held. Whether on summary judgment or in a motion to

dismiss, that truth shines through. Even if Plaintiffs’ claims survive more broadly,

they should be limited to a two year statute of limitations because Plaintiffs

include nothing but conclusory, not factual, allegations about willfulness.



6 Notably, Plaintiffs failed to file a reply in support of their motion for conditional
certification. If they had planned to clarify their collective definition—or to
otherwise contest the many reasons for denying their conditional certification
motion—in response to Publix’s strong opposition, they did not do so.

                                        - 10 -
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 11 of 15




             1.     No one knows who falls within the proposed collective, much less
                    whether it is proper

      Plaintiffs’ insist that their proposed “class definition only includes . . .

‘department managers and assistant department managers,’” and that they only

seek to represent those classified as exempt.7 (Doc. 35 at 14). For those employees,

say Plaintiffs, they stated claims. (Id. at 17). That cannot be true.

      The Second Amended Complaint contradicts Plaintiffs’ untimely response

brief assertion about who they purport to “represent.” At one point, it proposes a

collective of all Department Managers and Assistant Managers. (Doc. 26 at 8). At

another, it limits the definition to the Bakery and Deli Departments (excluding four

other departments found in almost all Publix stores). (Id. at 9). Nothing in the

Second Amended Complaint clarifies which definition should control. Without a

coherent definition, Plaintiffs (and Publix, and this Court) don’t know whose




7 The idea that Plaintiffs can “represent” a “class” reveals yet again their blurring
the class and collective action mechanisms. (Doc. 35 at 14). Plaintiffs in an FLSA
collective action do not represent unnamed potential collective members.
Cameron-Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240 (11th Cir. 2003).
Unnamed potential members are not bound by cases in which they did not
participate, and named FLSA plaintiffs may not pursue equitable tolling on their
behalf. (See Doc. 28 at 3 (citing Cameron-Grant, 347 F.3d at 1240)). Most
importantly, the relationship between named FLSA plaintiffs and opt-ins is not the
same as that between Rule 23 named plaintiffs and unnamed class members whom
the named plaintiffs in fact do represent.

                                        - 11 -
      Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 12 of 15




claims they seek to pursue. Without saying who a claim belongs to, Plaintiffs

cannot state a claim.




             2.    Half of any collective Plaintiffs have proposed cannot as a matter of
                   law pursue the claims that Plaintiffs have brought

      Plaintiffs’ inclusion of Assistant Managers in all six collective definitions

they have proposed disproves Plaintiffs’ claim that they only seek to represent

those classified as exempt. At no point during the relevant time period did Publix

classify Assistant Managers as exempt. (See Doc. 29 at 6 (citing Declaration of Erin

King at ¶¶ 11-12)).8 Yet, Assistant Managers comprise half of the class Plaintiffs

purport to define. It cannot be true that Plaintiffs seek to litigate only claims by

those classified as exempt, and also be the case that Plaintiffs seek to litigate on

behalf of Assistant Managers.      Those two groups have zero overlap.            Most

importantly, employees, like Publix’s Assistant Managers, cannot pursue exempt

misclassification claims if they were never qualified as exempt.



8    If this Court agrees with Plaintiffs that Publix’s Motion to Dismiss
inappropriately relies on extrinsic evidence, it should convert the motion to one
for summary judgment (see Fed. R. Civ. P. 12(d)), and rule on the same timetable
as it would for a motion to dismiss because the only relevant facts are already
before this Court.

                                        - 12 -
         Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 13 of 15




         Because Plaintiffs’ operative pleading contains multiple collective

definitions, both of which preclude stating claims for one half of the collective,

Plaintiffs collective allegations should be dismissed.

               3.     Conclusions about Publix’s alleged willfulness do not satisfy federal
                      pleading standards

         To preserve their sought after third year of liability, Plaintiffs contend that

merely alleging that they worked more than 40 hours per week and that Publix

knew they worked that much suffices to show willfulness at the motion to dismiss

stage.     (See Doc. 35 at 22).     Willfulness, however, relates to an employer’s

knowledge that its conduct violates the FLSA, not knowledge that an employee

works more than 40 hours. See Amponsah v. Directv, Inc., No. L:14-CV-3314-ODE,

2015 WL 11439085, at *4 (N.D. Ga. Apr. 15, 2015). It follows that alleging only that

an employer knows that a plaintiff worked more than forty hours in a week falls

short of adequately alleging willfulness. See id. Plaintiffs’ factual allegations meet

only that lesser threshold for willfulness.

         Plaintiffs cite two cases that arguably require a lighter lift from willfulness

allegations at the pleadings stage. (See Doc. 35 at 22 (citing McCollim v. Allied

Custom Homes, Inc., No. CIV. A. H-08-3754, 2009 WL 1098459, at *3 (S.D. Tex. Apr.

23, 2009), and Burroughs v. MGC Servs., Inc., No. CIV. A. 08-1671, 2009 WL 959961,




                                           - 13 -
      Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 14 of 15




at *5 (W.D. Pa. Apr. 7, 2009)). Both offer almost no analysis. Instead, they simply

conclude that “Defendants acted willfully” suffices to hurdle a motion a dismiss.

See, e.g., McCollim, 2009 WL 1098459, at *4. That dearth of analysis cannot justify

departing from Amponsah and other decisions requiring more than mere assertions

that an employer’s conduct was willful. See Mell v. GNC Corp., No. CIV.A. 10-945,

2010 WL 4668966, at *8 (W.D. Pa. Nov. 9, 2010).

                                 CONCLUSION

      For these reasons, Publix’s motion should be granted, Jovanovich Roberts

dismissed, Plaintiffs’ collective claims dismissed with prejudice, the claims of the

remaining plaintiffs limited to the FLSA’s two-year statute of limitations, and

Plaintiffs’ damages (if any) confined to un-liquidated back pay.

Date: January 21, 2020                  Respectfully submitted,

                                        SEYFARTH SHAW LLP

                                        By: s/ Brett C. Bartlett
                                            Brett C. Bartlett
                                            Georgia Bar No. 040510
                                            Lennon B. Haas
                                            Georgia Bar No. 158533
1075 Peachtree St. NE, Suite 2500
Atlanta, Georgia 30309-3958                 COUNSEL     FOR   DEFENDANT
Telephone: (404) 885-1500                   PUBLIX SUPER MARKETS, INC.
bbartlett@seyfarth.com
lhaas@seyfarth.com




                                       - 14 -
       Case 1:19-cv-04466-LMM Document 41 Filed 01/21/20 Page 15 of 15




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                            )
MCHARDY, GEORGE DE LA PAZ JR.,                   )
KEVIN JACOBS and FEIONA DUPREE,                  )
Individually, and on behalf of all others        )
similarly situated,                              )   CIVIL ACTION FILE NO.
                                                 )   1:19-CV-4466-LMM
      Plaintiffs,                                )
                                                 )
v.                                               )
                                                 )
PUBLIX SUPER MARKETS, INC.,                      )
                                                 )
      Defendants.                                )

                           CERTIFICATE OF SERVICE

      I certify that on January 21, 2020, I electronically filed Defendant’s Reply In

Support of Its Motion to Dismiss using the CM/ECF system, which will

automatically send email notification of this filing to all counsel of record.

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant


                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Motion to Dismiss has been prepared in Book Antiqua 13-

point font as approved by Local Rule 5.1(B).

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant

                                        - 15 -
